EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We have issued our reports dated March 1, 2012 with respect to the consolidated financial statements and the internal control over financial reporting included in the Annual Report on Form 10-K for the year ended December 31, 2011 of Active Power, Inc., which are incorporated by reference in this Amendment No.2 to the Registration Statement. We consent to the incorporation by reference in the Registration Statement of the aforementioned reports, and to the use of our name as it appears under the caption “Experts.” /s/ Grant Thornton, LLP Grant Thornton, LLP Dallas, Texas July 10, 2012
